Citation Nr: 9929250	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing with otosclerosis.

2.  Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1985 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and May 1995 rating 
decisions in which the RO denied service connection for 
bilateral defective hearing and exposure to herpes.

Subsequent to a hearing at the RO before a local hearing 
officer in December 1995, the veteran submitted a letter in 
April 1996 in which she requested a hearing before the "VA 
Board of Appeals."  Pursuant thereto, in March 1997 a letter 
was sent to the veteran at her address of record to clarify 
whether she wanted to have a local hearing before a member of 
a Travel Board, or whether she wanted to have a Board hearing 
in Washington, D.C.  The letter further stated that if the 
veteran did not respond, it would be assumed that she desired 
a hearing before a member of a Travel Board at the RO.  The 
veteran did not respond and the letter was not returned by 
the Post Office as undeliverable.  Accordingly, the Board in 
April 1997 remanded the case for a personal hearing before a 
traveling Member of the Board.  The veteran was provided 
notice in March 1999, at her last known address of record, of 
a pending scheduled Travel Board hearing on April 13, 1999, 
and that notice was not returned by the Post Office as 
undeliverable.  The veteran failed to show for the scheduled 
Travel Board hearing.  


FINDINGS OF FACT

1.  Bilateral defective hearing was shown on the veteran's 
pre-induction examination, and, as such, pre-existed service.

2.  The veteran's preservice bilateral defective hearing 
underwent a pathological increase in severity in service, as 
evidenced by bilateral otosclerosis first medically 
identified in service.  

3.  The veteran was exposed to herpes in service, and 
developed herpes as a result of that exposure.


CONCLUSIONS OF LAW

1.  Bilateral defective hearing existed prior to service but 
was aggravated in service with onset of bilateral 
otosclerosis.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

2.  Herpes was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's claims well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that her claims 
are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claims are well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to the claims.  
38 U.S.C.A. §  5107.  The Board is satisfied that the RO has 
made all reasonable efforts to obtain all available evidence 
pertinent to the claims and that proper appellate 
development, including appropriate notice to the veteran, has 
been made.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  The Board therefore finds that the duty 
to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1998).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. § 
3.303(b) (1998).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

1.  Bilateral defective hearing

1.  a.  Factual background

At a March 1985 service enlistment examination, upon 
audiometric testing, pure tone thresholds were approximately 
20, 25, 0, 0, and 0 decibels in the left ear and 25, 30, 10, 
10, and 10 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.

At a March 1987 service examination, upon audiometric 
testing, pure tone thresholds were approximately 25, 25, 5, 
0, and 0 decibels in the left ear and 30, 30, 10, 20, and 30 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.

In August and September, 1988, the veteran complained of 
unusual noises in the left ear when exposed to loud noises.  
The treating physician in September 1988 noted that an 
audiogram showed decreased hearing acuity in both ears in the 
500 to 1000 Hertz range.  That physician assessed occasional 
tinnitus.

At an inservice November 1988 ear nose and throat 
examination, the veteran complained of persistent sounds in 
the left ear and vibrations and crackling sounds occurring 
with loud noises.  The veteran also complained of an abnormal 
echo in the left ear.  The examiner found clear canals and 
normal mobility of the tympanic membranes.  The examiner 
assessed bilateral low frequency conductive hearing loss, 
right greater than left, and possible otosclerosis.  

At a November 1988 inservice audio-ear examination, upon 
audiometric testing, pure tone thresholds were approximately 
25, 20, 10, 5, and 0 decibels in the left ear and 25, 25, 15, 
10, and 10 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  There was tinnitus, with 
complaints of voice echoing in the left ear.  The examiner 
assessed mild-sloping-to-moderate low frequency conductive 
hearing loss bilaterally, with type A tympanograms and absent 
reflexes.  

In service in January 1989 the veteran was seen by an ear 
nose and throat physician for a history of a pressure 
sensation without hearing loss or disequilibrium.  A small 
red area at the anterior promontory of the tympanic cavity 
was noted.  Treatment with sodium fluoride was prescribed.  

At a January 1989 inservice audio-ear examination, upon 
audiometric testing, pure tone thresholds were approximately 
30, 25, 5, 0, and 0 decibels in the left ear and 30, 35, 15, 
10, and 5 decibels in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The examiner noted a history 
of possible otosclerosis.  The examiner assessed mild, low 
frequency hearing loss bilaterally, with type A tympanograms 
bilaterally and absent reflexes.  

Upon April 1989 inservice follow up for possible 
otosclerosis, examination was noted to be unchanged.  

Upon October 1989 inservice follow up for "presumed 
otosclerosis," the veteran was noted to have been placed on 
sodium fluoride with some initial improvement.  The veteran 
complained of some possible decreased acuity, and an echo 
sensation in the left ear.  The examiner assessed mild to 
moderate low frequency hearing loss with a conductive 
component bilaterally, and possible otosclerosis.  

Upon inservice audiology treatment in July 1990, the examiner 
found borderline-mild conductive hearing loss bilaterally, 
with excellent speech discrimination and normal tympanic 
membranes.  

July 1990 inservice audiology testing found pure tone 
thresholds were approximately 30, 30, 10, and 5 decibels in 
the left ear and 30, 25, 15, and 15 decibels in the right ear 
at 500, 1000, 2000, and 4000 Hertz, respectively.  Speech 
discrimination was 100 percent in the each ear.

Upon inservice medical consultation for possible otosclerosis 
in July 1990, ear canals and tympanic membranes were within 
normal limits.  A Rinne tuning fork test was positive on the 
left but negative on the right.  The examiner assessed 
borderline hearing bilaterally by audiometry.  The veteran 
was noted to feel that sodium fluoride helped her disorder.  

Upon June 1992 inservice audio-ear examination, upon 
audiometric testing, pure tone thresholds were approximately 
20, 30, 10, 10, and 5 decibels in the left ear and 25, 30, 
15, 10, and 10 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Speech discrimination 
was 96 percent in the right ear and 100 percent in the left 
ear.  The examiner noted a history of possible otosclerosis.  
The examiner assessed mild, nonprogressive low frequency 
conductive hearing loss bilaterally, type A.
 
Upon August 1992 outpatient treatment for multiple unrelated 
complaints, the veteran complained of possible worsening 
hearing.  A history of otosclerosis was noted, and an ear 
nose and throat consultation was recommended.  

Upon September 1992 examination for service separation, upon 
audiometric testing, pure tone thresholds were approximately 
25, 25, 5, 5, and 5 decibels in the left ear and 35, 35, 20, 
5, and 10 decibels in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The examiner noted that the 
veteran had nonprogressive, bilateral low frequency hearing 
loss.  It was further noted that there was a history of 
otosclerosis in both ears since 1987, which caused a low 
frequency hearing loss.

Upon inservice audiology treatment in November 1992, the 
examiner found no significant change since 1990.  The 
examiner assessed borderline-mild low frequency hearing loss 
with conductive component bilaterally, with excellent speech 
discrimination and normal tympanic membranes.

In the veteran's claim submitted in November 1993, she 
reported hearing loss from June 1988 to the present, with 
treatment at the 15th Medical Group, Hickam Air Force Base, 
Hawaii.  

Upon a VA audio-ear examination in April 1994, the examiner 
noted a history of military service from 1985 to 1992, with 
onset of earaches and ringing and echo sensation in both ears 
and treatment with sodium fluoride based on the possibility 
of otosclerosis.  Also noted were a prior offer of surgical 
treatment and several prior hearing tests.  The veteran 
complained of hearing loss and tinnitus.  The examiner found 
normal auricles and external canals, a normal right tympanic 
membrane, and a detracted left tympanic membrane, but with 
normal tympanic membranes and mastoids.  There was no 
infectious disease of the inner or middle ear and no nasal or 
sinus ailment other than post nasal drainage.  The examiner 
diagnosed a question of otosclerosis conductive hearing loss.  
A final diagnosis was deferred pending a hearing test. 

Upon an additional VA audio-ear examination the next day, the 
veteran's history was noted, including a reported history of 
otosclerosis diagnosed in service.  Upon audiometric testing, 
pure tone thresholds were approximately 30, 30, 15, 10, and 
15 decibels in the left ear, and 35, 40, 15, 15, and 20 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Maryland CNC word list speech 
discrimination was 100 percent in each ear.  The examiner 
assessed right ear conductive-type deafness, and left ear 
hearing within the normal range.  The examiner also diagnosed 
bilateral periodic low-pitched tinnitus, occurring 
approximately six times per year, lasting a couple of weeks 
at a time, with onset in 1986.  

Upon August 1995 private audiometric testing, pure tone 
thresholds were approximately 30, 30, 5, 5, and 5 decibels in 
the left ear and 40, 40, 25, 20, and 15 decibels in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
Speech discrimination was 100 percent in the each ear.  The 
examiner assessed moderate hearing loss rising to normal 
hearing in the right ear, and mild conductive loss rising to 
normal hearing in the left ear.  Tympanic membranes were 
within normal limits.  

In August 1995, J. R. Fenwyk, M.D., a private physician, 
noted a history of otosclerosis dating back six to seven 
years.  The examiner noted that past audiograms showed 
basically stable hearing loss in the 36 to 45 decibel range, 
with occasional somewhat worse hearing in the right ear.  
Based on the August 1995 audiograms, noted above, the 
examiner diagnosed low frequency conductive hearing loss, 
slightly worse in the right ear, at approximately 35 decibels 
in the left and 45 decibels in the right.  The examiner 
assessed otosclerosis with moderate conductive hearing loss 
in both ears, somewhat worse on the right, with expected 
lateralization on the right.  

At a December 1995 RO personal hearing, the veteran testified 
that she was diagnosed with otosclerosis in perhaps 1987 
while stationed in Hawaii.  She testified that initial 
symptoms included heat, redness inside the ears, ringing in 
the ears, and hearing loss.  She testified that she currently 
wore bilateral hearing aids.  

At a VA audio-ear examination in July 1998, the veteran 
reported a history of diagnosed bilateral otosclerosis in 
1993 with decreased hearing for the prior 10 years. Upon 
audiometric testing, pure tone thresholds were approximately 
35, 30, 15, 10, and 10 decibels in the left ear, and 
approximately 50, 55, 35, 30, and 25 decibels in the right 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
Maryland CNC word list speech discrimination was 96 percent 
in each ear.  Tinnitus was present.  The examiner assessed 
mild low frequency hearing loss at 500 and 1,000 Hertz in the 
left ear, and moderate to mild conductive hearing loss in the 
right ear.  

Upon VA examination for diseases of the ears in July 1998, 
the veteran's history was again noted.  The veteran reported 
first becoming aware of hearing problems while in service in 
1988, with onset of intermittent tinnitus at that time, and 
with persistence of tinnitus until the present.  She reported 
no post-childhood history of ear infection, and no history or 
surgery or insertion of pressure equalization (PE) tubes 
during her lifetime.  She reported wearing bilateral hearing 
aids since 1995, issued by CHAMPUS.  She reported 
considerable trouble with hearing reception without hearing 
aids, particularly with background noise.  She reported worse 
hearing in the right ear than in the left ear.  The examiner 
found no disorders of the external ears, ear canals, or 
tympanic membranes.  Tuning fork examination revealed air 
conduction greater than bone conduction on the left, but the 
reverse on the right.  The examiner assessed hearing loss 
with tinnitus secondary to otosclerosis, progressive from 
1985 to 1997.  

1.  b.  Analysis

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
The presumption of soundness "only attaches where there has 
been an induction examination in which the later complained-
of disability was not detected.  The presumption may, 
however, be rebutted upon the showing of clear and 
unmistakable evidence." Bagby v. Derwinski, 1 Vet.App. 225, 
227 (1991); 38 U.S.C.A. § 1111.  Thus the presumption is 
applicable for a particular disability where that disability 
was not shown on the induction examination for the service 
period in question.

VA shall grant service connection for aggravation of a pre-
existing injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1131 (West 1991).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1998). 

Some low frequency hearing loss was shown upon the veteran's 
pre-service enlistment examination in March 1985, with 
audiometric testing showing pure tone thresholds of 20 and 25 
decibels in the left ear and 25 and 30 decibels in the right 
ear at 500 and 1000 Hertz, respectively.  Because this low 
frequency hearing loss was shown at this March 1985 induction 
examination, the presumption of soundness does not apply.  

Nevertheless, there is no medical evidence of otosclerosis 
prior to service, and otosclerosis was diagnosed during the 
veteran's period of service.  Absent medical evidence to the 
contrary, the Board must conclude that the veteran's 
bilateral otosclerosis developed during service.  Medical 
examiners, including the July 1998 VA examiner for diseases 
of the ears, have concluded that the veteran has hearing 
disability due to otosclerosis.  

Accordingly, the Board finds that medical evidence has been 
presented to the effect that the veteran's bilateral hearing 
disability permanently increased in severity, or was 
aggravated, by the development of otosclerosis during her 
period of active service.  Absent cognizable evidence to the 
contrary, the Board concludes that the preponderance of the 
evidence supports a finding of aggravation of the veteran's 
preservice bilateral hearing disability during her period of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.







2.  Herpes

2.  a.  Factual Background 

In service in December 1985 the veteran received 
gynecological treatment for complaints of chronic irritation 
and vaginal discharge intermittently for the prior six 
months.  Discharge was noted upon examination, and the 
examiner assessed nonspecific vaginitis.  

In service in May 1986 the veteran received a gynecological 
examination wherein a history of vaginal infections, abnormal 
periods, and menstrual cramps was noted.  The examiner 
assessed a normal pelvic examination.  

In service in April 1987 the veteran received a gynecological 
examination and treatment for complaints of cramps.  There 
were vaginal rugae with clumpy vaginal discharge.  The 
examiner assessed monilia of the vagina. 

In service in November 1987 the veteran received 
gynecological treatment for complaints of itchy whiteness on 
the skin.  There was a moderate amount of white discharge, 
and the veteran tested positive for yeast infection.  

Upon inservice treatment in April 1991 for complaints of a 
yeast infection for the prior two weeks, the veteran reported 
that her husband had recently been diagnosed with genital 
warts.  No physical examination was performed.  The examiner 
assessed possible human papilloma virus (HPV). 

In a May 1991 inservice laboratory report, the veteran was 
noted to have been exposed to human papilloma virus.  The 
examiner noted rare mildly atypical endocervical cells of 
undetermined significance.

A July 1992 pap class I test was normal.  

Upon inservice examination in September 1992 for service 
separation, the veteran underwent a pelvic examination with 
normal findings. 

In September 1992 the veteran was again treated for 
complaints of white discharge and an itchy perineum.  She 
reported having a possible yeast infection for the prior 48 
hours.  A past history of monilial vaginitis was noted.  No 
examination was performed, but the examiner assessed probable 
monilial vaginitis.  The veteran was treated with 
intravaginal Gyne-Lotrimin.  She was to be followed-up if 
symptoms did not improve.

In October 1992 the veteran was treated for complaints of 
recurrent yeast infection for the prior week.  She complained 
of a vaginal itch.  A physical examination was not performed.  
Vulval candidiasis was assessed.  Topical clotrimazole was 
prescribed.  
 
The claims file contains private pharmacy prescriptions for 
the veteran for Zovirax dated in July 1993 and October 1993.  

In August 1993 the veteran underwent a gynecological 
examination by Dr. M. Robertson, a private physician.  Dr. 
Robertson diagnosed a herpetic outbreak, but nonetheless 
requested a herpes culture.  He prescribed Zovirax.  A 
culture was negative for herpes simplex virus after 48 hours 
incubation.  

In the veteran's claim submitted in November 1993, she 
reported exposure to herpes simplex virus in August 1992 with 
treatment at the Brighton Marine Public Health Center, in 
Brighton, Massachusetts, and treatment for herpes simplex 
virus in July 1993 by Dr. Robertson of Natick, Massachusetts.  

At an April 1994 VA gynecological examination, the veteran 
reported, in pertinent part, recurrent herpes since 1992.  
The examiner found minimal cervical eversion, with normal 
vagina and normal adnexa.  The examiner diagnosed, in 
pertinent part, recurrent herpes.  

At a December 1995 RO personal hearing, the veteran testified 
that she had been exposed to the herpes simplex.  She 
testified that she currently took four 200-milligram Zovirax 
(Acyclovir) capsules per day for treatment of herpes, and 
that she had been taking that medication for herpes for a 
couple of years.  She testified that she had no recurrence of 
lesions when she took the medication, but that whenever she 
would go off the medication lesions would return in 
approximately 10 days.  She testified that she began having 
symptoms of herpes simplex, including itching, in early 1992.  
She added that at that time they had been worse than usual 
yeast infections but she had nonetheless thought that they 
were yeast infections.  She testified that the condition was 
also manifested by pustules, and that the pustules broke open 
in 1993 and the condition then became much worse.  She 
testified that that when examined by doctors for the pustules 
the doctors determined that the condition was herpes.  
However, she testified that though she realized in 1993 at 
the time of the diagnosis that what she had previously 
thought had been yeast infections had in fact been herpes 
simplex, the doctors had previously simply taken accepted her 
ascription of the condition as yeast infections, and they had 
not performed examinations to ascertain whether it was 
something other than yeast infections.  She testified that 
she had received medical treatment for herpes simplex fairly 
steadily for the prior two years, including around January or 
December of 1993.  She testified that at that time she had 
been just taking the medication when she had an outbreak, but 
that the doctors had eventually advised that she remain on 
the medication continuously to avoid recurrence of outbreaks.  
She added that she most recently had her prescription of 
Zovirax renewed by doctors upon a visit to Charleston Air 
Force Base in February 1995.  She testified that she had 
previously at times received medical treatment from the 
military base, but that some of her post-service medical 
records from the military base from 1993 and 1994 had been 
lost.  She explained that she had received treatment on base 
after her service separation because she was an active duty 
dependent.  She added that if those lost medical records had 
not been lost, continuity of symptomatology from service 
until the present could have been more readily observed.  She 
reiterated her belief that she had been misdiagnosed by Air 
Force doctors in service in 1992 due to incomplete 
examination.  She added that she had told those physicians 
that she had been exposed to the herpes virus on at least two 
occasions but that they had not put those facts in her 
record.  

At the hearing the veteran submitted copies of pages from the 
Merck Manual, which pages explained the progress of the 
disease from initial incurrence or outbreak, and informed of 
treatment of the disease with Acyclovir.  

A February 1995 outpatient treatment record includes 
treatment for assessed recurrent genital herpes, treated with 
Zovirax.  Also assessed was secondary recurrent yeast 
infection, treated with Gyne-Lotrimin.  The examiner noted a 
history of recurrent herpes, with Zovirax treatment previous 
halted after six months, resulting in recurrence of the 
disease.  

At an August 1998 VA gynecological examination, the veteran's 
history was noted, including of numerous treatments in 1991 
and 1992, for complaints of vaginal itching and soreness, 
with treatment with irrigation and topical creams, with acute 
resolution of symptoms in each instance.  The examiner noted 
that during that period the veteran was never tested for 
herpes.  The examiner noted that the veteran separated from 
service in December 1992 but persisted in having vaginal 
soreness and itching.  She was noted to have been diagnosed 
with herpes by a civilian physician in the summer of 1993, 
which was reportedly a clinical diagnosis unconfirmed by 
culture.  The veteran was noted to have been treated with 
acyclovir both at that time and monthly thereafter for 
recurrences, with a suppressive therapy established in the 
summer of 1994 with resolution of symptoms.  The veteran 
reportedly discontinued suppressive therapy in March 1996 
when she became pregnant, and after delivery in November 1996 
only took acyclovir for three recurrences, most recently in 
July 1998.  The veteran denied current vaginal complaints or 
current lesions.  A physical examination was not performed.  
The examiner concluded that it was impossible to ascertain 
whether the veteran had herpes at the time of her vaginal 
symptoms in September 1992 and October 1992.  The examiner 
diagnosed recurrent vaginal herpes.  


2.  b.  Analysis

The Board notes that the veteran was apparently treated for 
herpes shortly after her service separation in December 1992.  
A prescription for Zovirax for treatment of herpes dated in 
July 1993 is of record.  A private clinical diagnosis of 
herpes in August 1993, despite a negative culture, is of 
record.  The veteran has been treated for herpes thereafter.  
She contends that she was exposed to herpes while still in 
service in 1992, and that her herpes symptoms in 1992 were 
misdiagnosed as yeast infection by treating medical examiners 
at that time, in part because no examination was performed on 
the veteran to ascertain the nature of her genital condition 
during those 1992 treatments.  Indeed, the medical record 
reflects that inservice medical examiners assessed monilial 
vaginitis September 1992 and vulval candidiasis in October 
1992 based only on her reports of irritation, without 
physical examinations.  In April 1994 and February 1995, VA 
gynecological examiners diagnosed recurrent herpes or treated 
her for the same based on the veteran's reported history of 
the condition.  Similarly, based on her medical history the 
August 1998 VA gynecological examiner diagnosed recurrent 
herpes vaginalis.  Hence the veteran has been consistently 
diagnosed with herpes since shortly after service.  That 
history of herpes is consistent with onset of the condition 
during her period of service in 1992.  

Accordingly, relying upon these post-service medical 
diagnoses of herpes, with onset reportedly in service, with 
treatment for the diagnosed condition beginning shortly after 
service, and with treatment in the year prior to separation 
from service for conditions exhibiting (by the veteran's own 
account) the same herpetic symptoms the veteran experienced 
post service, the Board concludes that the preponderance of 
the evidence favors the grant of service connection for 
herpes.  



ORDER

1.  Service connection for bilateral defective hearing with 
otosclerosis is granted.

2.  Service connection for herpes is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

